*1302ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE
DARRIN P. GAYLES, UNITED STATES DISTRICT JUDGE
THIS CAUSE comes before the Court on ■ Magistrate Judge Alicia M. Otazo-Reyes’s Report of Magistrate Judge [ECF No. 96], entered on August 10, 2017. Defendant Nationstar Mortgage, LLC, filed a Notice of Removal of the state court complaint on February 8, 2016 [ECF No. 1], and subsequently filed a Motion for Summary Judgment on January 9, 2017 [ECF No. 63]. The matter was referred to Judge Otazo-Reyes pursuant to 28 U.S.C. § 636(b)(1)(B) for a Report and Recommendation on the Motion for Summary Judgment [ECF No. 84]. Judge Otazo-Reyes held a hearing on this matter on May 18,2017. Judge Otazo-Reyes’s Report recommends that the Court grant Defendant’s Motion for Summary Judgment [ECF No. 96]. To date, no objections have been filed.
A district court may accept, reject, or modify a magistrate judge’s report and recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection is made are accorded de novo review, if those objections “pinpoint the specific findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed. R. Civ. P. 72(b)(3). If no objections are filed, the district court need only review the report and recommendation for “clear error.” Macort v. Prem, Inc,, 208 Fed.Appx. 781, 784 (11th Cir. 2006) (per curiam); see also Fed. R. Civ. P. 72 advisory committee’s note. The Court has undertaken this review and has found no clear error in the analysis and recommendations stated in the Report. The Court agrees with Judge Otazo-Reyes that Plaintiff did not have the 'right to possess the Note either by virtue of an assignment or a bona fide purchaser status, nor did it demand the Note’s return. Accordingly, the Court agrees with Judge Otazo-Reyes’s conclusion that Defendant’s Motion for Summary Judgment be granted as Plaintiffs conversion claim is not sustainable as a matter of law. Accordingly, it is
ORDERED AND ADJUDGED as follows:
(1) Judge Otazo-Reyes’s' Report and Recommendation [ECF No. 96] is AFFIRMED AND ADOPTED;
(2) Defendant’s Motion for Summary Judgment [ECF No. . 63] is GRANTED;
(3) this case is CLOSED,
DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of August, •2017.